Citation Nr: 1128802	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  09-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1985 to January 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2007 and November 2007 rating decisions in which the VA RO in Waco, Texas denied service connection for back, left knee, and right knee disorders, and granted service connection for bilateral hearing loss (0%).  In May 2011, the Veteran testified at a hearing conducted before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.

The issues of entitlement to service connection for back and left knee disorders are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On May 10, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appellate review his appeal of the claims for an initial compensable rating for bilateral hearing loss and for service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).

2.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for a right knee disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of his claims for an initial compensable rating for bilateral hearing loss and for service connection for a right knee disorder.  Hence, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review these claims, and they are dismissed.


ORDER

The appeal of the issue of entitlement to an initial compensable rating for bilateral hearing loss is dismissed.

The appeal of the issue of entitlement to service connection for a right knee disorder is dismissed.


REMAND

Regrettably, a remand is needed for further evidentiary development for the Veteran's claims for service connection for back disorder and left knee disorders.  With regards to his back, the Veteran contends that he initially injured his back when lifting a missile onto a plane.  May 2011 hearing transcript, pgs. 3-5.  He contends that he did not seek treatment for his back in service, but instead treated the pain himself with over the counter medications.  Id. at pg. 6.  The Veteran's testimony indicates that he has had continued back pain ever since service, which he has continued to treat himself.  Id. at pg. 17.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board finds the Veteran competent and credible regarding his reports of injuring his back in service and the resulting continuity of symptomatology. 

The Veteran also testified that he received treatment for his back from P.W., M.D and that she diagnosed him with a muscle strain.  May 2011 hearing transcript, pgs. 16-17.  The Board observes that only records from Dr. P.W. dated from August 2006 to September 2006 are of record, and do not show a diagnosis of a back disorder.  In light of the Veteran's competent and credible testimony regarding the injury of his back in service and subsequent continuity of symptomatology, and since complete treatment records from Dr. P.W. are not of record, the Board finds that a remand is necessary to obtain additional medical records and to afford the Veteran a VA examination to determine the nature and etiology of any currently diagnosed back disorder.  See 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Turning to the Veteran's left knee, the Board notes that the Veteran's service treatment records (STRs) show that he complained of left knee pain in March 1986 and was diagnosed with chondromalacia.  He again complained of left knee pain in October 1986 and was diagnosed at that time with a strain.  His STRs do not show that any diagnostic testing was done on his knee, which he confirmed at the hearing.  May 2011 hearing transcript, pg. 23.  According to post-service medical records, the Veteran complained of knee problems in August 2006.  Internal derangement of the left knee was diagnosed in October 2006.

The Veteran was afforded a VA examination in May 2007.  The diagnosis was degenerative joint disease of the left knee.  The examiner opined that the Veteran's left knee disorder was less likely as not caused by or a result of the left knee strain and chondromalacia in service.  The rationale was that the Veteran had normal examinations in service following those diagnoses and that he lacked continuous care after service until 2006.  

The Veteran testified at his hearing that he did not think to report his left knee problems at examinations in service.  May 2011 hearing transcript, pg. 25.  He further testified that he did not go to sick call every time he had pain, but that he took over the counter medications instead.  Id. at 25-26.  The Veteran is competent and credible to report having continued left knee pain that began in service and has continued to the present.  In light of the Veteran's competent and credible reports of a continuity of symptomatology, the Board finds that a new VA examination is necessary, which takes into account the Veteran's reported continuity of symptomatology at the May 2011 hearing.  See McLendon, 20 Vet. App. 79.  

Also, it appears that the Veteran receives continuous treatment from the VA Medical Center (VAMC) in Waco, Texas and from Dr. P.W.  Thus, pertinent ongoing VA treatment records, dated from December 2008; and private records from Dr. P.W., dated from September 2006, should be obtained and associated with the claims folder on remand. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of back and left knee treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from Dr. P.W. since September 2006; and at the VAMC in Waco, Texas since December 2008.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents, should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any back disorder that he may have.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any back disorder diagnosed on examination had its clinical onset in the Veteran's active service or is otherwise related to his active duty.  In answering this question, the examiner should address the Veteran's credible and competent reports regarding his in-service back injury and continuity of pertinent symptomatology since then.

A complete rationale should be given for all opinions and conclusions expressed.  If the physician finds that he/she must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

3.  Also, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any left knee disorder that he may have.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any left knee disorder diagnosed on examination had its clinical onset in the Veteran's active service or is otherwise related to his active duty.  In answering this question, the examiner should address the Veteran's credible and competent reports regarding his relevant in-service left knee complaints as well as his continuity of pertinent symptomatology since then.  

A complete rationale should be given for all opinions and conclusions expressed.  If the physician finds that he/she must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

4.  Ensure that the examination reports comply with (and answers the questions posed in) this Remand.  If the reports are insufficient, they should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issues remaining on appeal: entitlement to service connection for back and left knee disorders.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2010).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


